      Case 4:20-cv-01555 Document 9 Filed on 05/08/20 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISON

TRUMPS, INC. d/b/a ONYX HOUSTON,                §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §      CIVIL ACTION NO. 4:20-cv-01555
                                                §
THE CITY OF HOUSTON, et al.,                    §
                                                §
       Defendants.                              §


     NOTICE OF ADDITIONAL RESTAURANTS FEATURING ENTERTAINMENT

       Trumps, Inc. d/b/a Onyx Houston (“Onyx Houston”) files this notice to indicate the

following businesses featuring entertainment not enumerated as a Reopened Service, currently

operating with or featuring advertisements of such entertainment, and located within the

jurisdictional limits of the City of Houston.


              Harold’s Restaurant Bar & Rooftop Terrace

               o       350 W. 19th St., Suite C, Houston, Texas 77008

              Grooves of Houston

               o       2300 Pierce, Houston, Texas 77003

              The Secret Group

               o       2101 Polk St., Houston, Texas 77003
    Case 4:20-cv-01555 Document 9 Filed on 05/08/20 in TXSD Page 2 of 3



                                  Respectfully submitted,

                                  /s/ Casey T. Wallace
                                  Casey T. Wallace
                                  State Bar No. 00795827
                                  Federal I.D. No. 20117
                                  Wallace & Allen, LLP
                                  440 Louisiana, Suite 1500
                                  Houston, Texas 77002
                                  Telephone: (713) 224-1744
                                  Facsimile: (713) 227-0104
                                  cwallace@wallaceallen.com
                                  LEAD COUNSEL FOR PLAINTIFFS


OF COUNSEL FOR PLAINTIFFS:
Benjamin W. Allen
State Bar No. 24069288
Federal I.D. No. 1058996
William X. King
State Bar No. 24072496
Federal I.D. No. 1674134
Wallace & Allen, LLP
440 Louisiana, Suite 1500
Houston, Texas 77002
Telephone: (713) 224-1744
Facsimile: (713) 227-0104
ballen@wallaceallen.com
wking@wallaceallen.com
      Case 4:20-cv-01555 Document 9 Filed on 05/08/20 in TXSD Page 3 of 3



                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document has been served on counsel
of record in accordance with the Federal Rules of Civil Procedure via email and/or filing through
the Court’s ECF System on May 8, 2020.

       Damon Crenshaw
       Senior Assistant City Attorney
       City of Houston Legal Department
       900 Bagby, Third Floor
       Houston, Texas 77002
       Damon.Crenshaw@houstontx.gov
       ATTORNEY FOR CITY DEFENDANTS


                                             /s/ Casey T. Wallace
                                             Casey T. Wallace
